Citation Nr: 0531475	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  97-19 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation benefits for additional penile 
disability due to hospitalization or treatment, pursuant to 
the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had honorable active service from September 1944 
to February 1946 and from September 1950 to November 1951, 
and additional service of unverified dates.

This appeal arises from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that in pertinent part denied 
compensation claimed under 38 U.S.C.A. § 1151.  

The veteran testified before an RO hearing officer in January 
2001.  A transcript of the hearing has been associated with 
the claims folder.

In October 2002, the Board undertook development of the case.  
Subsequently, the United States Court of Appeals for Veterans 
Claims (CAVC) invalidated the regulation authorizing the 
Board to develop cases.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In December 2003, the Board remanded the case to the 
Appeals Management Center (AMC) for additional development.   

In its December 2003 remand, the Board also requested 
additional development of an appeal for special monthly 
pension.  Subsequently, the RO granted the claim. 


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  The veteran underwent VA colon surgery in September 1971.

3.  Competent medical evidence establishes that it is at 
least as likely as not that VA surgery caused erectile 
dysfunction. 

4.  There is no evidence of erectile dysfunction prior to the 
1971 surgery.  

5.  There is no evidence that erectile dysfunction resulted 
from the continuance or natural progress of disease or 
injury.  

6.  There is no evidence that erectile dysfunction is a 
necessary consequence of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran or the veteran's representative.  


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for erectile dysfunction caused by 
surgery performed by VA in September 1971 have been met. 
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.  

The veteran is seeking entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability as a result of 
surgery performed at Brooklyn VA Medical Center.  He 
maintains that during surgery on September 9, 1971, an artery 
was severed that resulted in lifetime erectile dysfunction.  
The claims files reflect that he alleged "malpractice" in a 
February 1993 letter to the RO.  

The law provides, under 38 U.S.C. § 1151, that where a 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  There is no 
time limit for submitting such a claim. 

38 C.F.R. § 3.358 applies to claims filed prior to October 1, 
1997.  It contains additional limitations.  Section (b) (1) 
requires that the veteran's physical condition after the 
treatment be compared to the physical condition prior to the 
treatment.  Section (b)(2) provides that compensation will 
not be payable for the continuance or natural progress of 
disease or injuries.  Section (c)(3) provides that 
"[c]ompensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Effective October 1, 1997, 38 U.S.C. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended.  However, VA's Office of the 
General Counsel held that claims for benefits filed before 
October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In January 2001, the veteran testified before an RO hearing 
officer that he had filed a [tort] malpractice suit against 
VA in 1974, but was told that he had missed the two-year 
filing deadline.

In October 2002, the Board attempted to obtain any relevant 
hospital report of the 1971 VA surgery.  That, and subsequent 
attempts to obtain these records, has failed.  

The veteran underwent a VA genitourinary examination on 
September 2, 2004.  An examiner reviewed the claims files and 
examined the veteran.  The relevant diagnosis was erectile 
dysfunction, by history, more likely than not secondary to 
vascular disease and Alzheimer's disease.  The examiner 
opined that there was no relationship between surgical 
excision of fibrolipoma and the presently diagnosed 
genitourinary conditions.

On September 22, 2004, the veteran underwent a VA aid and 
attendance examination.  After examining the veteran, the 
examiner offered several diagnoses.  These diagnoses were 
chronic venous insufficiency of the lower extremities, 
dermatitis, cellulitis, asthma, and hypertensive 
cardiovascular disease.  The examiner then opined that 
impotence was secondary to the resection of a fibrolipoma 
many years ago at Brooklyn VA hospital.  

After weighing the medical evidence, which consists of two VA 
medical opinions, the Board finds that relative equipoise 
exists.  While a VA genitourinary examiner reviewed the 
claims files and explained that the veteran's erectile 
dysfunction was probably due to vascular disease and 
Alzheimer's disease, the VA aid and attendance examiner found 
no Alzheimer's disease.  Thus, the factual underpinning of 
the negative opinion is called into question somewhat.  This 
reduces the persuasive value of the opinion only slightly.  

On the other hand, the VA aid and attendance examiner: (1) 
did not review the claims file (which slightly reduces the 
persuasiveness of the opinion); (2) did find vascular disease 
and several other disorders; and, (3) attributed erectile 
dysfunction to the 1971 VA surgery.  The Board finds this 
opinion to be as persuasive as the negative opinion.

The Board also notes that after receiving the above medical 
evidence, the RO did not explain why the aid and attendance 
examination report was not being considered.  The RO simply 
omitted any mention of this significant evidence.  

The Board finds no evidence that the veteran had erectile 
dysfunction prior to the 1971 surgery.  Thus, the Board had 
compared the veteran's physical condition prior to and since 
the surgery, in accordance with 38 C.F.R. § 3.358 (b) (1).

The Board finds no evidence that erectile dysfunction 
resulted from the continuance or natural progress of disease 
or injury, in accordance with § 3.358 (c) (2).  

Finally, the Board finds no evidence that the veteran's 
erectile disabilities is a necessary consequences of medical 
or surgical treatment or examination properly administered 
with the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative, in 
accordance with § 3.358 (c) (3).  

The veteran does not have specialized training in a health 
care field and it is not contended otherwise.  Lay statements 
are considered to be competent evidence of symptoms of 
disease, disability, an injury; however, when the 
determinative issue involves a question of medical nature, 
such as the etiology, as here, only those who have 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, his claim of causation in itself carries no 
probative weight.

In any event, the competent medical evidence is in relative 
equipoise on the issue.  Equipoise must be resolved in favor 
of the veteran.  38 U.S.C.A. § 5107; Gilbert, supra.  The 
Board will therefore grant entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability due to VA 
surgery. 


ORDER

Entitlement to compensation benefits for additional penile 
disability due to hospitalization or treatment, pursuant to 
the provisions of 38 U.S.C.A. § 1151, is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


